Order entered September 9, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00941-CR
                                      No. 05-16-00942-CR

                             ROY EDDIE WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F15-51156-Q & F15-51157-Q

                                            ORDER
       The Court has before it appellant’s August 31, 2016 motion to consolidate. We GRANT

the motion to the extent appellant seeks to file a single brief for both cases. The motion is in all

other aspects DENIED. The two appeals are companion cases and will be submitted together in

due course.


                                                       /s/   LANA MYERS
                                                             JUSTICE